Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 4, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

  162163                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  GAVRIL MICLEA,                                                                                       Megan K. Cavanagh
           Plaintiff,                                                                                  Elizabeth M. Welch,
                                                                                                                     Justices
  and
  MICHIGAN HEAD & SPINE
  INSTITUTE, P.C.,
             Intervening Plaintiff,
  v                                                                SC: 162163
                                                                   COA: 344694
                                                                   Wayne CC: 16-011913-NF
  CHEROKEE INSURANCE COMPANY,
           Defendant-Appellant,
  and
  AUTO CLUB INSURANCE ASSOCIATION,
           Defendant-Appellee,
  and
  MICHIGAN ASSIGNED CLAIMS PLAN
  and MICHIGAN AUTOMOBILE
  INSURANCE PLACEMENT FACILITY,
            Defendants.

  ______________________________________/

        On order of the Court, the application for leave to appeal the September 17, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 4, 2021
           b0601
                                                                              Clerk